Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Lehberger on 06/10/2022. 
The claims have been amended as follows:
1. 	(Previously Presented) An automated single-use filtration device, comprising: 
 	one or more filter elements, 
  	an unfiltrate inlet to the one or more filter elements,
  	a filtrate outlet from the one or more filter elements,
  	a sterile air filter connected to a venting outlet of the single-use filtration device, 
  	sensors for detecting specific process parameters, the sensors including a flow sensor and an inlet pressure sensor arranged at the unfiltrate inlet, an outlet liquid detector, an outlet pressure sensor, and an outlet regulating valve arranged at the filtrate outlet, and a venting liquid detector between the sterile air filter and the venting outlet, and 
  	regulating mechanisms for adjusting the specific process parameters, the regulating mechanisms including an inlet regulating valve arranged at the unfiltrate inlet, 
 	wherein the sensors and regulating mechanisms are connected to an external monitoring and control system which is adapted for evaluating and processing sensor data and for controlling the regulating mechanisms based on one or more control algorithms.
		
2 - 8. 	(Cancelled)

9. 	(Previously Presented) The single-use filtration device according to claim 1, wherein the regulating mechanisms further comprise a venting regulating valve inserted between the venting outlet and the sterile air filter.	

10. 	(Cancelled)	

11. 	(Previously Presented) The single-use filtration device according to claim 1, wherein the regulating mechanisms further comprise an inlet feed pump delivering fluid to the unfiltrate inlet at an adjustable delivery rate.	

12. 	(Currently Amended) A method of controlling the automated single-use filtration device according to claim 1, wherein the monitoring and control system performs, at least partially automatically, at least one of the following process steps:
- filling the single-use filtration device with a wetting medium and venting air via the sterile air filter;
- rinsing and wetting the one or more filter elements;
- emptying and aerating the single-use filtration device by static draining or actively emptying the device by pressing with a gaseous medium;
- conducting a filter integrity test using a gaseous medium;
- filling the single-use filtration device with a liquid and venting via the sterile air filter;
- filtering a liquid under continuous monitoring of the inlet pressure sensor, outlet pressure sensor and/or a flow rate;
- filtering a liquid after venting of the single-use filtration device if required; and
- expelling residual product liquid after completion of a filtration and rinsing with buffer, or water or another liquid medium


13. 	(Currently Amended) The method according to claim 12, wherein comprising filling of the single-use filtration device with wetting medium and/or liquid 

14. 	(Currently Amended) A method of controlling an automated single-use filtration device,
wherein the automated single-use filtration device includes one or more filter elements, an unfiltrate inlet to the one or more filter elements, a filtrate outlet from the one or more filter elements, a sterile air filter connected to a venting outlet of the single-use filtration device, sensors for detecting specific process parameters, the sensors including a flow sensor and an inlet pressure sensor arranged at the unfiltrate inlet, and an outlet liquid detector, an outlet pressure sensor, and an outlet regulating valve arranged at the filtrate outlet, and regulating mechanisms for adjusting the specific process parameters, the regulating mechanisms including an inlet regulating valve arranged at the unfiltrate inlet, wherein the sensors and regulating mechanisms are connected to an external monitoring and control system which is adapted for evaluating and processing sensor data and for controlling the regulating mechanisms based on one or more control algorithms,
by configuring the monitoring and control system for performing, at least partially automatically, at least one of the following process steps:
- filling the single-use filtration device with a wetting medium and venting the device via the sterile air filter, and
- filling the single-use filtration device with a liquid and venting the device via the sterile air filter,
 	wherein, during and/or after the venting of the single-use filtration device via the sterile air filter, a venting regulating valve inserted between the venting outlet and the sterile air filter is opened by the monitoring and control system until a venting liquid detector detects liquid, and in that the monitoring and control system then immediately closes the venting regulating valve.	

15. 	(Currently Amended) A method of controlling an automated single-use filtration device,
wherein the automated single-use filtration device includes one or more filter elements, an unfiltrate inlet to the one or more filter elements, a filtrate outlet from the one or more filter elements, a sterile air filter connected to a venting outlet of the single-use filtration device, sensors for detecting specific process parameters, the sensors including a flow sensor and an inlet pressure sensor arranged at the unfiltrate inlet, and an outlet liquid detector, an outlet pressure sensor, and an outlet regulating valve arranged at the filtrate outlet, and regulating mechanisms for adjusting the specific process parameters, the regulating mechanisms including an inlet regulating valve arranged at the unfiltrate inlet, wherein the sensors and regulating mechanisms are connected to an external monitoring and control system which is adapted for evaluating and processing sensor data and for controlling the regulating mechanisms based on one or more control algorithms,
by configuring the monitoring and control system for performing, at least partially automatically, the following process step:
rinsing and wetting the one or more filter elements,
wherein, during the rinsing and wetting of the one or more filter elements, the monitoring and control system obtains information from the flow sensor at the unfiltrate inlet and regulates the performance of a feed pump based thereon, wherein the monitoring and control system simultaneously and continuously monitors pressure at the inlet pressure sensor and adjusts and regulates the rinsing and the pressure via the inlet regulating valve and/or the outlet regulating valve.	

16. 	(Currently Amended) The method according to claim 15, wherein the regulating mechanisms comprise a venting regulating valve inserted between the venting outlet and the sterile air filter, and wherein, during the rinsing and wetting of the one or more filter elements, and comprising configuring the monitoring and control system such that the system alternately regulates and/or clocks the venting regulating valve and the outlet regulating valve such that a monitored mixing and/or displacement of a liquid by another liquid takes place.	

17. 	(Currently Amended) The method according to claim 12, wherein the regulating mechanisms comprise a venting regulating valve inserted between the venting outlet and the sterile air filter, and comprising configuring the monitoring and control system such that wherein, during the emptying and aerating of the single-use filtration device by static draining or actively emptying the device by pressing with air, the monitoring and control system opens the venting regulating valve and/or the outlet regulating valve.	

18. 	(Currently Amended) The method according to claim 17, wherein, comprising configuring the monitoring and control system such that during the emptying and aerating of the single-use filtration device by static draining or actively emptying by pressing the device with air, the monitoring and control system signalizes based on information from the outlet liquid detector that the emptying process is completed.

19. 	(Currently Amended) The method according to claim 12, wherein the regulating mechanisms comprise a venting regulating valve inserted between the venting outlet and the sterile air filter, and comprising configuring the monitoring and control system such that wherein, during the filter integrity test using a gaseous medium, the monitoring and control system controls an external integrity test device which performs the integrity test itself, the monitoring and control system controlling the regulating valves via a closing body (drive) such that the inlet regulating valve is closed and the outlet regulating valve and the venting regulating valve are open.

20. 	(Currently Amended) The method according to claim 12, comprising configuring the monitoring and control system such that wherein, during filtration of a product and/or expelling of residual product liquid after completion of a filtration and rinsing with buffer, or water and/or during emptying and aerating of the single-use filtration device, the monitoring and control system continuously monitors the pressure at the inlet pressure sensor and/or obtains information from the flow sensor at the unfiltrate inlet, and in that the monitoring and control system regulates a feed pump based thereon, such that a specific filtration performance is achieved and/or a predetermined pressure is not exceeded.

21. 	(Currently Amended) The method according to claim 20, comprising configuring the monitoring and control system such that wherein, the monitoring and control system throttles or switches off the feed pump and/or closes the inlet regulating valve in the event of an excessive pressure increase.

22. 	(Currently Amended) The method according to claim 12, comprising configuring the monitoring and control system such that wherein, during expelling of residual product liquid after completion of a filtration, the monitoring and control system signalizes that the expelling process is completed based on information from the outlet liquid detector. 


The following is an examiner’s statement of reasons for allowance: The instant independent claims are distinguished over all of the prior art for reasons of record. The claim amendments are for purposes of mitigating residual 35 U.S.C. 112 (b) issues regarding redundancy, antecedent basis, grammatical clarity and definitiveness. A potential Obviousness Double Patenting rejection over the claims of copending application 16/764,440 is obviated by filing of a Terminal Disclaimer on 06/10/2022 which has been approved.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
06/10/2022
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778